Proceeding pursuant to article 78 of the Civil Practice Law and Rules, to review a determination of the respondent Rockland County Board of Supervisors, made December 26, 1963 after public hearing, establishing the Rockland County Sewer District No. 1. By order of the Supreme Court, Rock-land County, made April 3, 1964 pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs (see Matter of Noyes v. Slocum, 21 A D 2d 802). Motion by petitioners for a trial by jury, a pretrial examination of respondents Mundt and Slocum and for leave to file a posttrial supplemental brief, denied. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.